Citation Nr: 0422496	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-05 076A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right tibia fracture, currently rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which confirmed and continued the veteran's 30 
percent evaluation for the residuals of a right tibia 
fracture.

In December 2003, the Board granted the veteran's motion to 
advance his case on the Board's docket.  The Board granted 
the motion because good or sufficient cause, i.e., his 
advanced age, supported doing this.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).  After granting 
the motion, however, the Board, in January 2004, remanded the 
case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  This remand ordered compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and a new VA 
orthopedic examination, to be preceded by the examiner's 
review of the claims folder.  As the AMC has complied with 
these remand instructions, the Board will now decide the case 
on its merits.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the VCAA, and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  The residuals of the veteran's right tibia fracture are, 
at most, malunion with marked knee and ankle disabilities; 
there is neither nonunion, nor loose motion, nor the wearing 
of a brace, and the pain and weakness of the tibia, knee, and 
ankle are fully contemplated by the applicable diagnostic 
code.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for residuals of a right tibia fracture.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's December 2000 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II).  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the AMC nonetheless complied 
with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II at *21.  This requirement was met in 
the instant case.  The first VA action after the Board's 
January 2004 remand was the AMC's VCAA letter sent later that 
same month.  VA did not take any adjudicative action until 
the AMC's April 2004 supplemental statement of the case 
(SSOC), which continued the 30 percent evaluation for the 
veteran's right tibia fracture residuals.  Thus, VA provided 
VCAA notification to the veteran prior to its "initial" 
unfavorable decision on his claim, with "initial" in this 
context referring to the AMC's SSOC after the Board's remand.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  According to GC, 
Pelegrini II did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  The AMC's January 2004 VCAA 
letter and April 2004 SSOC met these requirements in the 
present case.

In its VCAA letter, the AMC listed the evidence it had 
received in support of the veteran's increased rating claim, 
informed the veteran that VA was responsible for obtaining 
relevant records from any Federal agency, and that VA would 
make reasonable efforts to obtain relevant non-federal 
records.  The AMC also wrote:  "Please send any additional 
evidence that pertains to your appeal to [the AMC]."  The 
AMC also told the veteran that, to establish entitlement to 
an increased evaluation, the evidence would have to show that 
his disability had worsened, and that the veteran should send 
it recent medical records.  Thus, VA complied with Pelegrini 
II's requirements as to the content of VCAA notification, as 
the AMC's January 2004 VCAA letter provided the information 
specified by Charles and Quartuccio, and, in listing the 
specific information received, informing the veteran of the 
evidence needed to establish entitlement to an increased 
evaluation, and asking the veteran to send any recent medical 
records and any additional relevant evidence, indicated to 
him that he should provide any evidence in his possession 
pertaining to his increased rating claim.



In addition, in its April 2004 SSOC, the AMC included the 
text of 38 C.F.R. § 3.159 (2003), which explains the duties 
to notify and assist in great detail.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA); 
VAOGCPREC 7-2004, at 3 (VCAA notice requirements can be 
satisfied by SSOC as long as it informs claimant of relevant 
requirements).

Finally, the AMC obtained the veteran's additional, recent VA 
outpatient treatment (VAOPT) records, and ordered a new VA 
orthopedic examination, which was preceded by the examiner's 
review of the veteran's claims folder.  The AMC thus complied 
with the VCAA's preliminary duty to assist provisions and 
their implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or implementing regulations, and the Board will 
proceed to adjudicate the veteran's claim.


Entitlement to a Rating Higher than 30 Percent for Residuals 
of a Right Tibia Fracture

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The veteran was first granted service connection for right 
tibia fracture residuals in an October 1946 rating decision, 
with a 10 percent evaluation assigned, and he did not appeal 
that decision.  The evaluation subsequently was increased to 
20 percent effective September 1947 and to 30 percent 
effective October 1987.  Thus, since entitlement to 
compensation already has been established for many years and 
an increase in the disability rating for the right tibia 
residuals is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).

The veteran fractured his tibia while playing basketball in 
October 1945.  

The November 2002 VA examination showed deformity of the 
anterior edge of the tibia.  There was a 2 cm. shortening of 
the right lower leg, and 20 degree angulation of the tibia, 
due to the site of the fracture.  Manipulation of the bone, 
especially at the site of the fracture was painful.  There 
was no clinical evidence of inflammation or instability of 
the fracture.  The diagnosis was of residual fracture of the 
right tibia and fibula, with deformity, and shortening of the 
right leg, with chronic pain.

There was no pain or swelling on manipulation of the right 
ankle, and no crepitation.  The range of motion of the ankle 
was of dorsiflexion left and right sides, 0 to 15 degrees, 
ankle plantar flexion was painless, with 0 to 30 degrees on 
both sides.  Examination of the right knee showed no swelling 
or deformity.  Manipulation of the knee was slightly painful, 
mainly in the patellar area, with minimal crepitation.  The 
range of motion of the knee joint was flexion and extension 
on both sides of 0 to 130 degrees.  There was no further 
flexion possible on either side, and the veteran did not 
complain of significant pain on either side.  There was no 
evidence of instability in either knee joint.  The 
varus/valgus, Lachman's drawer, and MacMurry's test were all 
normal.  The diagnoses were of mild arthritic changes of the 
talonavicular and naviculotarsal joints, bilaterally, with 
minimal limitation of range of motion of the ankles.  The 
examiner opined that it was not likely that tarsometatarsal 
disease and limitation of range of motion of the ankles were 
related to the right tibia and fibula fracture.

An October 2003 VAOPT record noted that the veteran's right 
leg was shorter than his left, and an obvious varus deformity 
of the mid third tibia, which was not tender to palpation.  
X-rays demonstrated a 15 degree varus deformity of the mid 
shaft of the right tibia.  The assessment was of an old 
malunion right tibia with intermittent pain in the back knee 
and ankle, which was asymptomatic at that time.

At the March 2004 VA examination, the veteran noted constant 
pain in his right leg extending to the right heel, which had 
been getting worse for the past 2 years.  He also indicated 
he uses a cane for walking to control his balance, which is 
poor due to the shortened right leg.  He indicated that he 
had a lack of endurance due to pain in his right lower leg, 
and that he has periods of flare-up after walking more than 
usual and in cold, rainy weather.  There is some swelling 
during flare ups, but no redness or heat, and he has to stay 
off of his feet for at least half an hour after the pain 
subsides during flare-ups.  According to him, the flare-ups 
occur an average of once per day.  The normal level of pain 
is 4 out of 10, and during 
flare-ups this increases to 8 and 9.  The examiner confirmed 
the veteran walks with a cane and limps favoring the right 
side.  Aside from the cane, the veteran uses no other 
mechanical assistance for walking.  The examiner noted that 
no other treatment was recommended at the veteran's recent 
orthopedic treatment.  He takes Tylenol with other pain 
medications.  He does not use any braces but wears an elastic 
stocking for his right leg varicose veins.

An examination of the right tibiofibula again showed 20 
degrees angulation.  Manipulation of the right lower leg, 
especially the area of tibia fracture, was painful, and there 
was some evidence of calluses at the site of the healed 
fracture, which is located at the lower third of the tibia.  
There was evidence of muscle loss in the mid calf, which had 
a smaller circumference by 2 cm than the left mid calf.  
There was no clinical evidence of inflammation at the site of 
the healed fracture.  There was no malunion and no evidence 
of instability of the fracture.  There was also no loose 
movement of the fracture site.  An X-ray of the right 
tibiofibula showed the healed fracture, with slight 
displacement of the healed tibial component.  The diagnosis 
was a residual fracture of the right tibiofibula with 
deformity and shortening of the right leg with pain and loss 
of muscle in the right calf.

The veteran noted occasional pain in the right knee, with no 
swelling or history of giving way or locking.  Examination of 
the right ankle showed no pain, crepitation, or swelling, 
with equal circumference of both ankles.  The range of motion 
of the ankle was painless dorsiflexion with 0 to 15 degrees 
on both sides (with 0 to 20 as normal), plantar flexion was 
also painless, with 0 to 30 degrees on both sides (with 0 to 
45 degrees being normal).  After a few minutes of exercises 
with both ankles against the examiner's hand, until fatigue 
began, there were no change in the ranges of motion.  The 
limited range of motion in the ankle region was primarily due 
to weakness, and no evidence of incoordination was found.  
The was no significant pain in movement of the ankle.

Examination of the right knee showed mild pain in 
manipulation of the mediolateral joint with no swelling or 
gross deformity.  There was questionable crepitation with 
movement of the knee joint.  The range of motion of the knee 
joint showed painless flexion, with extension on both sides 
of 0 to 130 degrees (with 0 to 145 being normal).  After a 
few minutes of exercise, a reevaluation showed no changes.  
The limited range of motion in both knees was due to pain in 
the right knee and weakness in the left knee.  There was no 
pain in the left knee and mild pain in the right knee.  There 
was no evidence of instability or fatigability, and no 
evidence of instability of either knee joint.  Varus/Valgus, 
Lachman's Drawer, and McMurray's tests were normal.  An X-ray 
of the right ankle showed a large plantar spur, and an X-ray 
of the right knee showed mild medial joint degenerative 
changes.  The diagnosis was mild degenerative arthritis of 
the right knee with chondrocalcinosis.  The examiner opined 
that, due to the shortening of the right leg and angulation 
of the tibia, as well as alteration of gait, the veteran had 
chronic stress over the right knee, which was likely related 
to the right tibia residuals.

As for his brace, the veteran had indicated in his February 
2002 notice of disagreement (NOD) - contesting the June 2001 
decision - that he was requesting an orthopedic appointment 
to get a brace to assist him in walking.  He said his cane 
and pain medication "don't do much good."  In a May 2002 
Statement in Support of Claim (VA Form 21-4138), he indicated 
that he had repeatedly asked his primary care physician for a 
leg brace, and that his physician told him that he did not 
need one, instead prescribing additional pain medication.  
Subsequently, the veteran's representative noted in his April 
2003 Statement (VA Form 646), that the veteran had asked for 
a leg brace and that his physician had told him he did not 
need one.

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262, which warrants a 10 percent rating 
for impairment of the tibia when there is malunion, with 
slight knee or ankle disability.  The rating is increased to 
20 percent when there is moderate knee or ankle disability 
and 30 percent when severe.  If there is nonunion of the 
tibia and fibula, with loose motion, requiring a brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, DC 5262 
(2003).

As the veteran's disability relates specifically to his 
tibia, DC 5262 is the appropriate diagnostic code for rating 
this disability.  Under DC 5262, the veteran is not entitled 
to a rating higher than the current 30 percent because there 
is no evidence of nonunion, the examiner stated there was no 
loose motion, and the veteran does not wear a brace.  While 
he requested a brace, he himself is not qualified to 
determine the medical necessity of such a device.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Rather, such a determination 
can only be made by a qualified physician, and all of those 
asked have apparently reached the conclusion that no brace is 
necessary, only medication.  Moreover, the brace would have 
to be used in addition to nonunion and loose motion in order 
for the veteran to qualify for the only available higher 
rating of 40 percent under DC 5262, and neither nonunion nor 
loose motion is present.  The only question is whether the 
veteran is entitled to a higher rating under the DeLuca 
factors or on an extraschedular basis.  Under the relevant 
principles, both questions must be answered in the negative.  

Although the veteran indicated that he suffers flare-ups, 
which include pain, lack of endurance, and swelling, this is 
not enough to warrant a higher rating under DeLuca.  Although 
there was pain in the tibia, especially during flare-ups, 
there was only slight pain in the knee, and none in the 
ankle.  And while there was some weakness limiting the range 
of motion of the ankle region, there was no evidence of 
incoordination, or premature fatigability.  Significantly, 
the degree of pain and weakness experienced by the veteran is 
already taken account of by his current rating under DC 5262.  
He is nonetheless receiving a 30 percent evaluation, which, 
in addition to malunion, includes marked knee or ankle 
disability.  Thus, to the extent that any of the DeLuca 
factors are present in the knee or ankle, these symptoms 
already have contributed to the determination that his knee 
and/or ankle disabilities related to his tibia residuals are 
characterized as "marked" rather than slight or moderate, 
even though the range of motion of both the knee and ankle 
are close to normal.  Moreover, the pain alone is not 
sufficient to warrant the higher, 40 percent evaluation, 
which is reserved for the more serious category of tibia and 
disabilities reflected by nonunion, loose motion, and 
requiring wearing of a brace, none of which are present here.  
Consequently, a higher rating than the current 30 percent is 
not warranted under DeLuca or 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003). 

Also bear in mind that the veteran already has established 
service connection and a separate rating for a calcaneal spur 
on his neighboring right heel, associated with his fracture, 
which takes into account the lateral bowing of his right 
tibia and fibula, as well as the shortening of this extremity 
and weakness in the tibilis posterior.  As well, service 
connection, and a separate rating, already is in effect for 
the varicosities (varicose veins) on his right ankle and 
lower leg associated with the fracture, etc.

Unfortunately, the veteran is also not entitled to have his 
case referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  He has not required 
hospitalization for the disability at issue, much less 
frequently.  Moreover, the manifestations of the disability 
are contemplated by the schedular criteria, and there is no 
indication in the record that the average industrial 
impairment of the now retired 80 year-old veteran from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Neither is there any indication that 
application of the schedular criteria is otherwise rendered 
impractical.  Admittedly, his pain and overall functional 
impairment hamper his performance in some respects, but just 
not to the level that would require extra-schedular 
consideration, since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Thus, referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



As the preponderance of the evidence is against the veteran's 
claim, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for a rating higher than 30 percent for the 
residuals of the right tibia fracture is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



